                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Michael John Bui,                                        File No. 20-cv-418 (ECT/HB)

              Plaintiff,

v.                                                     ORDER ACCEPTING REPORT
                                                        AND RECOMMENDATION
U.S. Attorney, Chad A. Blumenfield, U.S.
Marshals,

           Defendants.
________________________________________________________________________

       This case is before the Court on an Amended Report and Recommendation issued

by Magistrate Judge Hildy Bowbeer. ECF No. 4 (“R&R”). Magistrate Judge Bowbeer

recommends dismissing Plaintiff Bui’s Complaint without prejudice for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and denying his application to proceed in

forma pauperis as moot. R&R at 4. Bui filed “objections” to the R&R in which he makes

no specific objection but states that if he does not win his case he will continue to “sue a

lot of people,” and if his case is dismissed he “will sue again.” ECF No. 5. He also states

he “will file [his] objections on Friday, February 14, 2020.” Id. These nonspecific

objections are dated and were filed on February 14, 2020, so it is unclear what Bui meant

by his statement that he “will file” objections on that date. Id. In any event, he did not file

any further objections to Magistrate Judge Bowbeer’s R&R. Mr. Bui’s objections will be

overruled. Giving Bui the benefit of liberal construction, his objections are unintelligible.

Regardless, reviewed de novo, Magistrate Judge Bowbeer’s R&R is plainly correct.

Magistrate Judge Bowbeer properly concluded that the Complaint, even when construed
liberally in Mr. Bui’s favor, fails to allege any specific actions taken by the Defendants that

allegedly harmed him. R&R at 3–4. The Court agrees that “Mr. Bui’s Complaint is almost

impossible to follow,” id. at 2, and thus “the Court cannot discern any legally cognizable

claim from the face of [the] Complaint,” id. at 3.

       Therefore, based upon all the files, records, and proceedings in the above-captioned

matter, IT IS ORDERED THAT:

       1.     The Objection to the Report and Recommendation [ECF No. 5] is

OVERRULED;

       2.     The Amended Report and Recommendation [ECF No. 4] is ACCEPTED;

       3.     Plaintiff’s Complaint [ECF No. 1] is DISMISSED without prejudice for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii); and

       4.     Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

or Costs [ECF No. 2] is DENIED as moot.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: March 12, 2020                      s/Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court




                                              2
